Citation Nr: 1337501	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for the service-connected posttraumatic stress disorder (PTSD) prior to July 19, 2010.

2.  Entitlement to an initial increased rating in excess of 30 percent for the service-connected major depressive disorder beginning on July 19, 2010.

3.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and S.A.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982 and from September 1990 to August 1991.
      
The Veteran's claim initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO that assigned a rating of 10 percent, beginning on April 30, 2009.  

In an April 2012 rating decision, the RO increased the evaluation for the service-connected psychiatric disability to 30 percent, beginning on July 19, 2010.   

While the Veteran was granted a rating increase during the pendency of the appeal, this rating does not represent the highest possible benefit, and therefore, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The claim has been characterized in accordance with the staged ratings assigned.

In August 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The Board notes that the Veteran's appeal originally included claims of service connection for disabilities of the ankles, elbows, feet, and knees.  However, in his April 2010 VA Form 9, the Veteran limited the appeal to the issue listed on the first page of this document.  As such, the other claims are not on appeal.

The Board also notes that additional evidence has been associated with the electronic claims file since the RO's last adjudication without a waiver of RO jurisdiction.  

However, as this appeal is being remanded for other action, on remand, the RO will have the opportunity to review the evidence and issue a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31 (2013).

Finally, the Veteran asserts that he cannot work due to his service-connected psychiatric disability.  See, e.g., Hearing Transcript p. 20;  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In Rice, the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.   As such, the Board has characterized the appeal as encompassing a claim for a TDIU rating.

The Board has considered documentation included in Virtual VA.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

After having carefully considered the case, and for the following reasons, the Board believes that the appeal must be remanded for further development of the record.  

At the August 2012 hearing, the Veteran testified that he was in receipt of disability benefits from the Social Security Agency (SSA).  Hearing Transcript, pp. 9-10.  The claims file does not yet contain pertinent records from this agency.  

Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  

Where there has been a determination that a Veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, the record shows a recent worsening of the service-connected psychiatric disability.  

The Veteran last underwent a VA examination in November 2009.  At the August 2012 hearing, the Veteran testified that his symptoms have increased in severity since 2009.  Hearing Transcript, p.4.  Indeed, he testified that he was hospitalized for severe psychiatric symptoms from December 2011 to February 2012.
  
Hence, the Board finds that another VA examination is required to determine the current extent and severity of the service-connected disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

With regard to the claim for a TDIU rating, the Board finds that any decision with respect to the claims being remanded may affect the Veteran's claim for a TDIU rating.  

Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature. 

Finally, the Board observes that additional medical evidence added to the claims file has not been considered by the RO since the issuance of the April 2012 Supplemental Statement of the Case.   

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim for a TDIU rating.  

2.  The RO should take all indicated action to obtain copies of the decision to grant SSA benefits to the Veteran and the medical records that supported that decision and associate them with the claims file.  

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  The RO then should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected PTSD, in accordance with the applicable worksheets for rating psychiatric disabilities.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  After the requested examination has been completed, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence on file, to include all evidence received since the April 2012 Supplemental Statement of the Case.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


